   Case 2:18-cv-00828-MHT-KFP Document 102 Filed 03/04/21 Page 1 of 2




   IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

      MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


CATHY RAY and                       )
DEBBIE GONZALEZ,                    )
                                    )
      Plaintiffs,                   )
                                    )        CIVIL ACTION NO.
      v.                            )          2:18cv828-MHT
                                    )               (WO)
PATE'S CHAPEL BAPTIST               )
CHURCH AND CEMETERY, et             )
al.,                                )
                                    )
      Defendants.                   )


                              JUDGMENT

    In accordance with the memorandum opinion entered

this date, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) Plaintiffs’ objections (Doc. 98) are overruled.

    (2) The        United       States       Magistrate         Judge's

recommendation (Doc. 92) is adopted to the extent that

the motions to dismiss will be granted for failure to

state a claim upon which relief can be granted.
   Case 2:18-cv-00828-MHT-KFP Document 102 Filed 03/04/21 Page 2 of 2




    (3) Defendants’ motions to dismiss (Doc. 43 & Doc.

73) are granted.

    (4) This lawsuit is dismissed with prejudice for

failure to state a claim upon which relief can be granted.

    (5) All other pending motions are denied as moot.

    It is further ORDERED that costs are taxed against

plaintiffs, for which execution may issue.

    The clerk of the court is DIRECTED to enter this

document on the civil docket as a final judgment pursuant

to Rule 58 of the Federal Rules of Civil Procedure.

    This case is closed.

    DONE, this the 4th day of March, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
